Citation Nr: 1339831	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-25 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel

INTRODUCTION

The Veteran had active duty service from February 1943 to February 1946.  He died in September 2007.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for the cause of the Veteran's death.  

This matter was most recently before the Board in October 2013, at which time claims of entitlement to service connection for malaria, congestive heart failure, and hypertension, all for accrued benefits purposes, were denied.  The Board remanded the claim of entitlement to service connection for the cause of the Veteran's death for further development, to include obtaining a VA opinion. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development must be accomplished prior to further consideration of the appellant's appeal. 

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  Specifically, service treatment records reflect a diagnosis of Dengue Fever, along with symptoms of high fever, shakes, and a feeling of "freezing."  The appellant essentially contends that the Veteran suffered from residuals of Dengue Fever (i.e., serious sequel), which caused or substantially contributed to cause his death.  The Veteran's death certificate indicates that he died from cardiac arrest, with underlying causes of cerebral vascular accident (CVA), embolism of the right middle cerebral artery, and atrial fibrillation.  

To establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013). 

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death (emphasis added). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (2013). 

In this case, the Board remanded the appeal in October 2013, for a VA medical opinion as to whether the Dengue Fever contracted in-service contributed substantially or materially to cause the Veteran's death.  Specifically, the Board requested that an examiner opine as to whether it was at least as likely as not that the Dengue Fever contracted during service caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran.

Although the claims file was reviewed by a VA nurse practitioner in October 2013, the examiner's opinion is considered to be inadequate for several reasons.  First, the examiner opined that the "claimed condition" (i.e., Dengue Fever) was less likely than not incurred in, or caused by the claimed in-service injury, event, or illness.  As noted by the Board's previous remand directives, the appropriate question for consideration here is not whether Dengue Fever is due to service, but whether the Dengue Fever diagnosed in-service caused or contributed substantially or materially to cause the Veteran's death.  See 38 U.S.C.A. § 1310.  This question was not addressed.  

Moreover, to the extent that the examiner addressed Dengue Fever, in general terms, the opinion was conclusory in nature and did not include any substantive analysis of the facts or a rational explanation for the conclusion reached.  As the examiner did not address the specific concerns raised in the October 2013 remand, the Board finds that the opinion was inadequate and that further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination). 

The Board recognizes that while it may be difficult to render a definitive opinion in this matter, the examiner must consider all of the evidence of record, including the Veteran's terminal hospital records, the Certificate of Death, and formulate an opinion as to the degree of likelihood that his Dengue Fever contributed substantially or materially to cause his death (i.e., that the Dengue Fever, or residuals thereof, hastened or rendered him less capable of resisting the conditions that caused his death).  If the examiner is still unable to render an opinion without resorting to speculation, he or she should provide an explanation as to why that is so. 

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the remand instructions were not complied with, the Board is required to remand the appeal for additional development.  Id; see also 38 C.F.R. § 19.9 (2013). 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Forward the claims file and a copy of this remand to an appropriate VA physician for review and an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) that the Dengue Fever contracted during service caused the death of the Veteran, or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran.  In particular, the examiner should review the service treatment records, terminal medical records/records leading up to the Veteran's death, and comment on the immediate/underlying causes of death listed on the certificate of death.

A fully articulated medical rationale for any opinions expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  It would be helpful if the examiner included an analysis of the relevant facts and medical principals concerning the Veteran's Dengue Fever (or residuals thereof) and cardiac arrest, cerebral vascular accident (CVA), embolism of the right middle cerebral artery, and atrial fibrillation, as it relates to his demise.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion), or state whether the inability to provide the opinion is based on the limits of medical knowledge.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

Note: In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312. 

2.  Following completion of the foregoing, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all questions posed and provided an adequate rational for any conclusions reached.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013). 

3.  After the requested development has been completed, readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

